LETTS, Judge.
This is an appeal from an order denying appellant’s, Samuel J. Chestnut’s, motion for credit for time served in jail.
Appellant was convicted in 1976 of kidnapping and sexual battery and sentenced to consecutive sentences of twenty-five and fifty years, respectively. It appears that appellant was arrested on January 14,1976 and held without bond until September 3, *11201976. The sentence, however, reflects no credit for time served. Thus, we remand with instructions that the trial court determine whether the appellant is entitled to credit for time served.
REMANDED.
STONE and WARNER, JJ., concur.